Title: To Thomas Jefferson from Robert Smith, 4 December 1803
From: Smith, Robert
To: Jefferson, Thomas


               
                  [4 Dec. 1803]
               
               *The temperate and Correct Course pursued by our Consul Mr Simpson, the promptitude of Commodore Preble, the effecacious Co-Operation of Commodore Rodgers of the returning Squadron, the judicious conduct of Capt Bainbridge and the general zeal of the other Officers and Men are
               
               It is proper to state to you that Rodgers being the Oldest Officer was the person that formed the plan of attack and had established the Code of Signals for the same—His feelings are to be Consulted—I will do myself the honor of calling upon you before I go to my Office in the morng—
               
                  RS
               
            